Title: To Thomas Jefferson from William Davies, with Reply, 23 April 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
War office April 23. 1781.

From Mr. Browne’s account it is impossible, I should think, that Col. Innes should be in want of provision. If he has crossed at Ruffin’s, as Mr. Browne says he has, it would be proper to send to New Castle what stores you may under the present circumstances think necessary to order to him. At present we are in great distress for want of waggons. Every one of the public offices almost, as the treasury, the land office, the Auditors, the Hospital having waggons waiting and entirely idle. This is really injurious, and I beg your Excellency’s directions either that the waggons may immediately take from the public offices whatever can be spared, or that the Quartermaster may have the liberty of employing them otherwise. Some of them have been idle two days.
It is necessary somebody should go up to the counties in the neighborhood of the Barracks, to collect the arms and take [them to] the point of fork. I suppose it will be proper to give a warrant for some money to enable the person to move.
I beg to know your Excellency’s opinion about the provision and quantity to be sent to Col. Innes.
I am your Excellency’s most obedt hble servt,

William Davies


In Council Apr. 23. 1781.
Colo. Innes’s information being that the army under his command is in the utmost distress for provisions we must suppose it fact and therefore still think it necessary to send him the four waggons of provisions as promised him: and the rather because of our having promised it. It does not seem credible he should have crossed at Ruffin’s.
We approve of sending a person to collect the arms about the barracks and that money be furnished.

Expecting every moment to hear of the movements of the enemy and that this will determine whether a removal of the public papers be necessary we postpone giving any orders about the waggons at the several offices.
Th: Jefferson

